DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Wisz on 27 May 2021.

The application has been amended as follows: 

IN THE CLAIMS

25.	(Currently Amended) A sealing assembly for a gas turbine engine, comprising: 
an outer case structure of the gas turbine engine; 
a non-metallic longitudinal leg section that comprises a stepped surface that abuts [[the]]a forward edge of the outer case structure of the gas turbine engine; 
a non-metallic arcuate interface section that extends from said non-metallic longitudinal leg section, said non-metallic arcuate interface section forms a bulb; and
an interface to said bulb to receive air sourced from a secondary airflow path of the gas turbine engine to pressurize a pressurization region formed by said bulb such that the pressurization region formed by said bulb is  of the gas turbine engine to extend generally axially with respect to the engine longitudinal axis.

27.	(Currently Amended) The sealing assembly as recited in claim 25, wherein the non-metallic longitudinal leg section that extends from said non-metallic arcuate interface section.

36.	(Currently Amended) The sealing assembly as recited in claim 25, wherein the non-metallic arcuate interface section is for interfacing with a bulkhead seal on [[the]]an airframe bulkhead of the gas turbine engine, the bulkhead seal comprises an inner leg, an outer leg, and a mount flange, the inner leg, and the outer leg forms a V-shape.

37.	(Currently Amended) The sealing assembly as recited in claim 25, wherein the non-metallic longitudinal leg section adjacent to the non-metallic arcuate interface section

END OF EXAMINER’S AMENDMENT

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-24 and 30-35 directed to a species non-elected without traverse.  Accordingly, claims 21-24 and 30-35 have been cancelled.

Allowable Subject Matter
Claims 25, 27, 36, and 37 as amended above, and claims 28-29 and 38-39, as previously presented, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a sealing assembly for a gas turbine engine having the details, as set forth in claims that include elements such as an outer case structure of the gas turbine engine; a non-metallic longitudinal leg section that comprises a stepped surface that abuts a forward edge of the outer case structure of the gas turbine engine; a non-metallic arcuate interface section that extends 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675